Title: Receipt to Louis Le Guen, [15 January 1801]
From: Hamilton, Alexander
To: Le Guen, Louis



[New York, January 15, 1801]

I acknowledge to have received of Louis Le Guen in deposit for the purposes of his marriage contract and the surplus for his particular use Eighteen thousand Dollars in Cash a Bond of Aaron Burr conditioned for the payment of Six thousand seven hundred and thirty Dollars and thirteen Cents secured by the assignment of five leases and one mortgage in Fee also two notes of the said Aaron Burr included in the said Bond and a conveyance of an Interest of one Eighth, in a tract of sixty four thousand Acres held be Nicholas Olive. Note most of these articles have been some time since deposited.
New York Jany 15. 1801
